DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1, 8, 13 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 15 and 21 of US PAT 11,265,817 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because US PAT 11,265,817 B2 claims include all of the limitations of the instant application claims. US PAT 11,265,817 B2 claims also include additional limitations. Hence, the instant application claims are generic to the species of invention covered by the respective patent claims. As such, the instant application claims are anticipated by the patent claims of US PAT 11,265,817 B2 and are therefore not patentably distinct therefrom (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, " a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention"  and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claim preclude issuance of generic application claims”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 6-9, 11-13, 16, 18-21 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170048043 A1 (Noh), in view of US 20140247796 A1 (Ouchi).
Regarding Claims 1, 8, 13 and 20:
A method for uplink transmission, the method comprising: transmitting, by a user equipment (UE), a first sounding reference signal (SRS) according to a first power control set, the first power control set including a first UE-specific SRS initial target power, a first pathloss, a first pathloss compensation factor, and a first transmit power command, the first power control set being determined based on a first set of operational properties, the first set of operational properties including at least one of a first resource information for the first SRS, a first numerology information for the first SRS, or a first downlink (DL) reference signal (RS) type for first pathloss estimation (Noh: Figs.1 and 6, an aSRS transmitting power control that uses SRS power control parameter received from BS to set SRS uplink transmission power, e.g. using equation 12, preset initial value PCMAX, pathloss value, compensation value [0086]-[0087], TPC commands and etc., are used to estimate the transmission power for SRS and other PUSCH transmission) .
Noh does not illustrate explicitly on numerology info from RRC. However, Ouchi teaches (Ouchi: [0047], a RRC signal including configuration info on uplink physical channels and/or the uplink power control-related parameters; Fig. 22, a list of uplink power control related parameter; Figs. 24, 30, pathloss reference resources; [0435], pathloss compensation coefficient; Fig. 34, PUCCH/PUSCH and aSRS uplink power control; [0396], initial value of the uplink transmission power; these parameters are used to estimate uplink transmission power for SRS and other PUCCH/PUSCH transmission).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Noh with numerology info from RRC as further taught by Ouchi. The advantage of doing so is to enable efficient communication between BS and UE based on uplink power control-related parameters (Ouchi: Abstract).
Regarding Claims 4, 9, 16 and 21, Noh as modified teaches all elements of Claims 1, 8, 13 and 21 respectively. Noh as modified further teaches:
The method of claim 1, wherein the first transmit power command is configured by radio resource control (RRC) signaling with the first power control set for SRS partially derived from the first transmit power command for an associated first physical uplink shared channel (PUSCH) (Ouchi: [0047], a RRC signal including configuration info on uplink physical channels and/or the uplink power control-related parameters; Fig. 22, a list of uplink power control related parameter; Figs. 24, 30, pathloss reference resources; [0435], pathloss compensation coefficient; Fig. 34, PUCCH/PUSCH and aSRS uplink power control; [0396], initial value of the uplink transmission power; these parameters are used to estimate uplink transmission power for SRS and other PUCCH/PUSCH transmission).
Regarding Claims 6, 11, 18 and 23, Noh as modified teaches all elements of Claims 1, 8, 13 and 21 respectively. Noh as modified further teaches:
The method of claim 1, wherein the first numerology information comprises a configured numerology for SRS transmission (Ouchi: [0047], a RRC signal including configuration info on uplink physical channels and/or the uplink power control-related parameters; Fig. 22, a list of uplink power control related parameter; Figs. 24, 30, pathloss reference resources; [0435], pathloss compensation coefficient; Fig. 34, PUCCH/PUSCH and aSRS uplink power control; [0396], initial value of the uplink transmission power; these parameters are used to estimate uplink transmission power for SRS and other PUCCH/PUSCH transmission).
Regarding Claims 7, 12, 19 and 24, Noh as modified teaches all elements of Claims 1, 8, 13 and 21 respectively. Noh as modified further teaches:
The method of claim 1, wherein the first UE-specific SRS initial target power, the first pathloss, and the first pathloss compensation factor are determined in accordance with the first numerology information for the first SRS (Ouchi: [0047], a RRC signal including configuration info on uplink physical channels and/or the uplink power control-related parameters; Fig. 22, a list of uplink power control related parameter; Figs. 24, 30, pathloss reference resources; [0435], pathloss compensation coefficient; Fig. 34, PUCCH/PUSCH and aSRS uplink power control; [0396], initial value of the uplink transmission power; these parameters are used to estimate uplink transmission power for SRS and other PUCCH/PUSCH transmission).
Claims 2-3 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170048043 A1 (Noh), in view of US 20140247796 A1 (Ouchi) and in further view of US 20160183195 A1 (Gao).
Regarding Claims 2 and 14, Noh as modified teaches all elements of Claims 1 and 13 respectively. Noh as modified does not teach explicitly on a second SRS according to a second control set. However, Gao teaches:
The method of claim 1, further comprising: transmitting, by the UE, a second SRS according to a second power control set, the second power control set including a second UE-specific SRS initial target power, a second pathloss, a second pathloss compensation factor, and a second transmit power command, the second power control set being determined based on a second set of operational properties, the second set of operational properties including at least one of a second resource information for the second SRS, a second numerology information for the second SRS, or a second DL RS type for second pathloss estimation (Gao: [0284], [0303]).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Noh as modified with a second SRS according to a second control set as further taught by Gao. The advantage of doing so is to enable a solution to uplink power control on a UE transmitting in the uplink in the dual connectivity scenario (Gao: Background).
Regarding Claims 3 and 15, Noh as modified teaches all elements of Claims 1-2 and 13-14 respectively. Noh as modified further teaches:
wherein the second transmit power command is configured by RRC signaling with the second power control set for SRS partially derived from the second transmit power command for an associated second PUSCH (Ouchi: [0047], a RRC signal including configuration info on uplink physical channels and/or the uplink power control-related parameters; Fig. 22, a list of uplink power control related parameter; Figs. 24, 30, pathloss reference resources; [0435], pathloss compensation coefficient; Fig. 34, PUCCH/PUSCH and aSRS uplink power control; [0396], initial value of the uplink transmission power; these parameters are used to estimate uplink transmission power for SRS and other PUCCH/PUSCH transmission).
Claims 5, 10, 17 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170048043 A1 (Noh), in view of US 20140247796 A1 (Ouchi) and in further view of US 20200137592 A1 (Guo).
Regarding Claims 5, 10, 17 and 22, Noh as modified teaches all elements of Claims 1, 8, 13 and 21 respectively. Noh as modified does not teach explicitly on using QCL info. However, Guo teaches:
The method of claim 1, wherein the first resource information is at least one of: a configured resource index for SRS transmission, or Quasi-Co-Location (QCL) information with a downlink Channel State Information Reference Signal (CSI-RS) (Guo: [0194]-[0195]).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Noh as modified with using QCL info as further taught by Guo. The advantage of doing so is to enable a solution of uplink beam management in 5G communication system and beyond (Guo: Background).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHITONG CHEN whose telephone number is (571)270-1936.  The examiner can normally be reached on M-F 9:30am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZHITONG CHEN/
Primary Examiner, Art Unit 2649